Citation Nr: 0605604	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to service connection for chronic stasis 
dermatitis of the lower extremities, secondary to service-
connected burn scar of the left ankle.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and two friends




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claim.  

In January 2006, the veteran and two friends testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge (VLJ).  A transcript of that hearing is of record 
and associated with the claims folder.  During the hearing, 
the veteran raised a claim for an increased rating for his 
service-connected burn scars.  This issue is referred to the 
RO for appropriate action.

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900 (c).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim have been obtained.  

2.  The veteran's chronic stasis dermatitis did not occur in 
service nor is it a result of or aggravated by his service-
connected burn scar of the left ankle.  




CONCLUSION OF LAW

Chronic stasis dermatitis of the lower extremities is not the 
result of active service or service connected disability.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, the RO sent letters to the veteran in 
August 2002, September 2002, July 2003, October 2004, and 
June 2005, which asked him to submit certain information, and 
informed him of the responsibilities of the claimant and VA 
concerning obtaining evidence to substantiate his claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection.  In 
view of this, the Board finds that the Department 's duty to 
notify has been fully satisfied with respect to the claim.  
Moreover, the veteran was provided with the text of 38 C.F.R. 
§ 3.159, from which the United States Court of Appeals for 
Veterans Claims (Court) took the fourth notification element, 
in the statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished here, 
together with proper subsequent VA process.  The Board 
concludes, that to proceed to a decision on the merits would 
not be prejudicial to the appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  He underwent examination in connection with 
this case.  There are no known additional records to obtain.  
He was offered the opportunity to testify at a Travel Board 
hearing and did so, before the undersigned Acting VLJ.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


Service Connection

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).   

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

The veteran asserts, that service connection is warranted for 
chronic stasis dermatitis of the lower extremities as a 
result of his service-connected burn scar of the left ankle 
disability.  

The veteran's claim must fail in this regard.  

As for the veteran's chronic stasis dermatitis of the lower 
extremities, service medical records show no finding, 
treatment, or diagnosis of stasis dermatitis of the lower 
extremities in service.  During service, he did sustain burns 
to his feet when he jumped into some burning cinders.  
Service medical records show he burned both ankles.  The 
burns were treated with boric acid strips and were noted to 
be clean and healing well.  After healing, it was noted that 
he had a burn scar area over the posterior aspect of the 
medial left heel.  He was returned to duty.  After service, 
he was service connected for the scar left from the injury on 
the left ankle only, and a noncompensable rating was awarded.  

In favor of the veteran's claim is a May 2003 statement from 
Paul Pavlov, MD.   Dr. Pavlov indicated, in pertinent part, 
that the veteran sustained severe burns to his lower legs 
during World War II.  The end result was that in his old age, 
he developed ulcers of the lower legs due to scarring and 
decreased circulation causing a chronic stasis dermatitis.  
Dr. Pavlov's medical records were submitted to VA and 
indicated essentially chronic stasis dermatitis and 
insufficiency in his legs.  He stated that this was secondary 
to the veteran's burns in service.  

Evidence against the veteran's claim includes medical records 
from Stephen McDavid, MD.  Dr. McDavid, in a May 2003 medical 
evaluation one week prior to Dr. Pavlov's, indicated, in 
pertinent part, that the veteran had venous insufficiency.  
He stated that it was the veteran's opinion that this was a 
result of getting his feet burned in service.  Dr. McDavid 
noted that the veteran's bilateral lower extremities showed 
some mild erythema, and a 1 cm. well-healed scar at the 
medial aspect of the left foot.  The posterior aspect of both 
feet revealed no obvious scarring, although he stated that 
2nd degree burns may have occurred in that area (as given by 
the veteran's history).  Extensive scarring was absent.  Dr. 
McDavid indicated that he did not believe that the burns 
significantly contributed to the veteran's venous stasis.  He 
related that in good conscious, he could not make the 
connection between the veteran's venous stasis and burns the 
veteran asserts he sustained in service.  He instructed the 
veteran that he could follow up and get an opinion from Dr. 
Pavlov if he so desired.  

Further evidence that does not support the veteran's claim is 
the findings of the veteran's December 2003 VA examination.  
The veteran gave a history of old burns to the lower 
extremities when he stepped into some burning areas in 
service.  He was hospitalized for several days for the 
incident.  Over the past few years, he developed significant 
swelling of the lower extremities and stasis changes.  
Physical examination of the lower extremities showed minimal 
scar tissue on the posterior aspect of the lower legs.  There 
was no breakdown of the tissues.  It showed mild stasis 
changes.  On the day of the examination, the veteran was 
wearing support stocking that came up to his knees.  He 
related that he did not use any treatment on this condition 
at the time.  The lower extremities showed 2+ pitting edema 
with stasis changes.  The diagnosis was burn scars of the 
lower extremities.  His primary complaint, however, was 
circulation problems with pitting edema and the stasis 
changes to the skin.  The examiner stated that it was his 
opinion, after reviewing the claim file, that the pitting 
edema was secondary to the veteran's other medical conditions 
with poor circulation.  He related that he could not find any 
significant evidence in the records to show that the old 
scars had anything to do with his [stasis dermatitis of the 
lower extremities].

The other medical evidence of record shows that the veteran 
has poor circulation, and chronic stasis dermatitis.  
However, none of the medical evidence shows that the 
veteran's chronic stasis dermatitis was related to burns 
sustained in service.  The veteran testified at a RO hearing 
in August 2003 and at a Travel Board hearing before the 
undersigned in January 2006.  The testimony at both hearings 
was related primarily to the veteran's history of the onset 
of his burns in service and the treatment he received 
thereafter.  The medical records he discussed were of VA 
records making a diagnosis only or relating the veteran's 
history of burns, and private records that gave conflicting 
views of whether or not the veteran's chronic stasis 
dermatitis was the result of burns he sustained in service.  
The veteran's VA examination report is considered more 
credible as it was made in connection with review of the 
veteran's entire medical evidence of record, to include the 
veteran's service medical records, which showed that after 
treatment in service, only the veteran's left ankle showed 
any residuals, which was a 1 cm. burn scar.  Furthermore, if 
there is no evidence of residual disability from the burn on 
the right foot, there has been no medical evidence to show 
that the left ankle scar alone could have caused chronic 
venous stasis dermatitis to both lower extremities.  Finally, 
there is no medical evidence of record that shows that the 
veteran's service-connected burn scar of the left ankle has 
in any way aggravated the veteran's chronic stasis 
dermatitis.  Therefore, the preponderance of the evidence is 
against 


the veteran's claim and service connection for chronic stasis 
dermatitis of the lower extremities, secondary to his 
service-connected burn of the left ankle is not warranted.  


ORDER

Service connection for chronic stasis dermatitis of the lower 
extremities, secondary to service-connected burn scar, left 
ankle, is denied.  






____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


